Citation Nr: 1035087	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to October 
1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (the RO).

In the March 2002 rating decision, the RO denied TDIU.  The 
Veteran perfected an appeal as to that issue.  In January 2004, 
September 2006, and February 2009, the Board remanded the TDIU 
claim for further development.  The Appeals Management Center 
(AMC) issued a Supplemental Statement of the Case (SSOC) in 
November 2009 which continued the denial of TDIU.

In January 2010, the Board remanded the TDIU claim.  The AMC 
continued the previous denial of the claim in a July 2010 SSOC.  
Accordingly, the Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

A letter was sent to the Veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked his 
attorney's authority to represent claimants before VA.  The 
Veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
Veterans' service organization to represent him, or appointing 
another attorney or agent to represent him.  According to a 
written response dated on December 2, 2003, the Veteran desired 
to represent himself and requested that VA proceed with his 
appeal.  The Veteran remains unrepresented at VA.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a right 
wrist fracture and dislocation with traumatic arthritis, 
evaluated as 40 percent disabling; coccygodynia with fracture of 
the sacral coccygeal joint, evaluated as 10 percent disabling; a 
scar of the right wrist, evaluated as 10 percent disabling; scar 
of the right leg, evaluated as 10 percent disabling; residuals of 
a fracture of the styloid process of the left wrist, evaluated as 
noncompensably disabling; and a scar of the left elbow, evaluated 
as noncompensably disabling.  The combined disability rating is 
60 percent.

2.  The Veteran's compensable service-connected disabilities 
result from a single etiology, an in-service motor vehicle 
accident.

3.  The competent and credible evidence of record does not 
demonstrate that the Veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in January 2010, the Board remanded this 
claim and ordered the Veterans Benefits Administration (VBA) to 
forward the Veteran's claims folder to physician for review to 
provide an opinion as to whether the Veteran is unemployable due 
to his service-connected disabilities with supporting rationale.  
A copy of the reviewing physician's report was to be associated 
with the Veteran's VA claims folder.  The Veteran's claim was 
then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran's claims 
folder was forwarded to a physician for review and opinion with 
supporting rationale as to whether the Veteran is unemployable 
due to his service-connected disabilities.  A copy of the 
reviewing physician's report was associated with the Veteran's VA 
claims folder.  The Veteran's TDIU claim was readjudicated via 
the July 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the AMC provided 
the Veteran with the required notice by a letter, to include 
notice with respect to the effective date element of the claim, 
mailed in April 2009.  Although the April 2009 VCAA letter was 
provided after the initial adjudication of the claim, the Board 
finds that the Veteran has not been prejudiced by the timing of 
this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the AMC readjudicated the Veteran's 
claim in November 2009 and July 2010 SSOC's.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, photographs, as well as VA and private 
treatment records.  

In general, VA's duty to assist includes obtaining records from 
the Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that 
in May 2008, the AMC attempted to obtain the Veteran's SSA 
records.  In a subsequent May 2008 report, SSA informed VA that 
it did not have any of the requested records for the Veteran 
because the Veteran did not file for disability benefits.  Based 
upon this record, the Board finds that additional attempts to 
obtain these records, if any, would be futile.

The Veteran was afforded a VA medical opinion in June 2010 
specifically pertaining to the issue of TDIU.  The medical report 
reflects that the examiner reviewed the Veteran's claims folder, 
reviewed his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA medical opinion is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  In his March 2006 substantive 
appeal [VA Form 9], the Veteran declined the option of testifying 
at a personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  For the above purpose of one 60 percent disability, or one 
40 percent disability in combination, disabilities resulting from 
common etiology or a single accident will be considered as one 
disability.  See 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be referred to the Director of 
Compensation and Pension Service for extraschedular 
consideration.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.

The Veteran is service-connected for residuals of a right wrist 
fracture and dislocation with traumatic arthritis, evaluated as 
40 percent disabling; coccygodynia with fracture of the sacral 
coccygeal joint, evaluated as 10 percent disabling; a scar of the 
right wrist, evaluated as 10 percent disabling; scar of the right 
leg, evaluated as 10 percent disabling; residuals of a fracture 
of the styloid process of the left wrist, evaluated as 
noncompensably disabling; and a scar of the left elbow, evaluated 
as noncompensably disabling.  

The Veteran's compensable service-connected disabilities result 
from a single etiology, an in-service motor vehicle accident, and 
have been rated 60 percent disabling under 38 C.F.R. § 4.25, 
thereby meeting the criteria for consideration under 38 C.F.R. § 
4.16(a) (2009). 

The question thus becomes whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2009).  For the reasons stated 
immediately below, the Board finds that although the Veteran's 
service-connected disabilities place limitations on his 
employment, these limitations are not such as to render him 
unable to secure and follow a substantially gainful occupation.

The Veteran is 81 years old.  He was last employed in 1992 as a 
school bus driver.  See a March 2002 VA examination report.  He 
has evidently not been employed since.   As has been discussed 
above, the Veteran has been service connected for numerous 
disabilities, with a combined 60 percent disability rating 
assigned.  
In and of itself, this is indicative of significant disability.

A VA examination report dated in March 2002 documented the 
Veteran's complaints of pain in his right wrist.  Specifically, 
the Veteran stated that he was unable to grip and grab objects as 
well as use his wrist repetitively.  He also indicated that he 
was unemployed and had difficulty finding a job.  Upon physical 
examination, although he was able to make a fist, he had 
diminished grip and grasp as well as loss of motion.  The VA 
examiner noted the absence of a brace for the Veteran's right 
wrist.  An X-ray report revealed degenerative changes in the 
right wrist.  

The Veteran was also afforded a VA spine examination in March 
2002.  He complained of chronic lower back and sacral coccygeal 
type pain, soreness, and tenderness.  A physical examination of 
his tailbone showed some tenderness and soreness.  He 
demonstrated forward flexion of 75 degrees, extension to neutral 
as well as bend and rotation of 20 degrees with pain over the 
sacrum and over the coccyx.  Further, he could raise onto his 
toes and onto his heels.  The VA examiner noted the absence of 
either a cane or crutches.  The Veteran was diagnosed with 
residual fractured sacrum and coccyx. 

A July 2004 VA examination report noted the Veteran's complaints 
of stiffness in his right wrist as well as the laceration scars 
on his left elbow and right lower extremity resulting from his 
in-service motor vehicle accident.  The Veteran indicated that he 
was retired and self-employed.  He did not use a cane or crutch 
for ambulation.  Upon physical examination, the VA examiner noted 
a 20 cm scar with hyperpigmentation on the Veteran's right lower 
extremity, a 6 cm scar on the Veteran's right wrist, and a well 
healed 11 cm scar on the Veteran's left elbow.  The VA examiner 
indicated that the scars were superficial in nature.  Although 
the Veteran was able to move his left elbow freely, he had poor 
mobility of his right wrist as well as pain and difficulty on 
palpation.  The VA examiner diagnosed the Veteran with a residual 
scar with limited mobility of the right wrist, residual scar of 
the right lower extremity, and a residual scar of the left elbow 
which was asymptomatic, all secondary to the in-service motor 
vehicle accident.  

The Board observes that the above-referenced VA examination 
reports indicate whether the Veteran was unemployable due to his 
service-connected disabilities.

Crucially, the only medical opinion of record which addresses the 
issue of employability indicates that while the Veteran is 
unemployable, it is due to his nonservice-connected disabilities 
rather than his service-connected disabilities.

Specifically, a VA physician concluded in a June 2010 medical 
opinion that "the [V]eteran's nonservice-connected disabilities 
[herniated lumbosacral disc, coronary artery disease, diabetes, 
hypertension, hyperlipidemia, mild dementia, neuropathy, and 
aortic valve replacement] contribute substantially more than all 
of his service connected disabilities combined, to his inability 
to obtain and maintain gainful employment."  The VA examiner's 
rationale was based on a review of the Veteran's claims folder 
and medical history, to include the Veteran's diagnoses of and 
treatment for herniated lumbosacral disc, coronary artery 
disease, diabetes, hypertension, hyperlipidemia, mild dementia, 
neuropathy, and aortic valve replacement.

The June 2010 VA medical opinion appears to have been based upon 
a thorough review of the record and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  This opinion appears to be congruent 
with the Veteran's employment history, which does not show that 
his service-connected disabilities prevented him from obtaining 
and maintaining gainful employment.  

The Board notes the Veteran's statements that his unemployability 
is due to his service-connected disabilities.  See, e.g., the 
Veteran's notice of disagreement (NOD) dated in April 2002.  
However, he also stated in his January 2001 claim for TDIU that 
his service-connected disabilities affected his employment in 
October 1956.  Notably, the evidence of record shows that he 
nevertheless remained employed, to include working as a bus 
driver, until March 2002.  Indeed, there is no objective evidence 
of record that the Veteran's service-connected disabilities 
significantly impaired his ability to work as a bus driver.
 
Additionally, the Board observes that the competent and credible 
evidence of record demonstrates that the Veteran's nonservice-
connected herniated lumbosacral disc, coronary artery disease, 
diabetes, hypertension, hyperlipidemia, mild dementia, 
neuropathy, and aortic valve replacement are limiting factors in 
his functionality.  See, e.g., the June 2010 VA medical opinion.  
However, because only the impact of the Veteran's service-
connected disabilities may be considered in determining his 
eligibility for TDIU, the impact of the Veteran's nonservice-
connected disabilities on his employability will not be 
considered.

The competent and credible evidence of record thus shows that the 
Veteran's service-connected disabilities, while significantly 
limiting, do not prevent the Veteran from following substantially 
gainful employment.  As indicated above, the evidence clearly 
demonstrates that employment is not possible; however, this is 
substantially more due to the Veteran's nonservice-connected 
disabilities rather than his service-connected disabilities as 
noted by the June 2010 VA physician.   

The Board notes that the Veteran has had ample opportunity to 
submit additional evidence to bolster his contentions.  Such 
supporting evidence has been requested by VA, for example in the 
April 2009 VCAA letter.  It has not been forthcoming and does not 
appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is the 
claimant's responsibility to support a claim for VA benefits].

Although the Board has taken the Veteran's statements concerning 
the impact of the service-connected disabilities into 
consideration, it finds that the Veteran's self- assessment is 
outweighed by the objective evidence of record, which as 
discussed above indicates that his nonservice-connected 
disabilities render him unemployable substantially moreso than 
his service-connected disabilities.    

Therefore, while not discounting the significant effect that the 
service-connected disabilities have on the Veteran's 
employability, the Board finds that this is adequately 
compensated at the currently assigned 60 percent level.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose, supra.

In short, the evidence of record demonstrates that the Veteran's 
service-connected disabilities alone do not render him 
unemployable.  On the contrary, the objective evidence shows that 
the Veteran's nonservice-connected herniated lumbosacral disc, 
coronary artery disease, diabetes, hypertension, hyperlipidemia, 
mild dementia, neuropathy, and aortic valve replacement prevent 
him from obtaining and maintaining substantially gainful 
employment.

Referral to the Director of the Compensation and Pension Service 
for extraschedular consideration in TDIU claims only applies to 
those claims that do not meet the percentage standard set forth 
in 38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 4.16(b) 
does not have to be addressed by the Board in the instant case.  
See Stevenson v. West, 17 Vet. App. 91 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. 
App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU rating 
in cases where § 4.16(a) does not apply"].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


